Citation Nr: 9902920	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-28 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
being housebound.  


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to 
September 1945.  

This appeal is before the Board of Veterans Appeals (Board) 
from determinations of the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 1996, 
the file was transferred to the St. Petersburg, Florida, RO 
during the pendency of this appeal.  This case has been 
returned to the Board following its remand dated in 
July 1997.  


FINDING OF FACT

The veteran's service-connected anxiety disability has 
rendered him unable to protect himself from the hazards and 
dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance.  38 U.S.C.A. §§ 1114(1), 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350(b), 
3.352(a) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record shows that the evaluation with respect to the 
veteran's service-connected anxiety with depressive features 
was increased to 100 percent in a September 1984 rating 
decision.  In November 1987, the veteran filed a claim for 
aid and attendance or housebound benefits claiming that he 
was unable to act on his own behalf.  

The August 1996 VA examination report of the veteran shows a 
diagnosis of organic brain syndrome possibly secondary to 
stroke.  The examiner noted that the veteran's ability to 
care for himself was very questionable.  He further noted 
that based on the history obtained from this patient, who was 
a poor historian, appeared to need assistance in most aspects 
of his activities of daily living and that he rarely left 
home.  

VA inpatient treatment records show that the veteran was 
admitted in July 1996, subsequently admitted to a nursing 
home unit in August 1996, and was discharged in March 1997 to 
a congregated living facility.  

The records show a history of multiple falls at the veteran's 
home.  The records further show that the veteran was 
independent with respect to simple activities of daily living 
such as eating, dressing, and toileting, but was not 
independent in all the activities of daily living because of 
severe dementia, thus requiring the services of a skilled 
nursing unit.  

The aid and attendance/mental disorders examination request 
was annotated and added to the record by the VA medical 
facility in December 1997.  The request indicates that the 
veteran was staying in a nursing home due to mental and 
physical disability.  The request further indicates that the 
veteran was unable to walk much further than his bed to the 
bathroom and was unable to understand things going on around 
him.  

Following a review of the veteran's chart, the VA 
psychiatrist in March 1998 noted current diagnoses of 
dementia, hemiparesis, status-post multiple cerebrovascular 
accident, anemia, hypertension, status post gastrectomy, 
anxiety and neurosis.  On mental status examination, the 
examiner noted that the veteran lacked the insight into the 
reasons for referral and did not remember that he fell 
easily, which led to a safety risk.  The examiner found that 
judgment was markedly impaired.  The examiner noted that the 
description of the veteran's condition reported in July 1945 
included headaches, dizzy spells, precordial pain, and 
palpitation, with a history of dyspnea dating back four years 
and a subsequent diagnosis of proximal tachycardia.  The 
examiner further noted that there was a frequent overlap of 
depressive symptoms and that low mood and irritability were 
common in anxiety disorders.  The examiner reported that the 
veteran's cognitive decline added difficulty to the 
assessment of his service-connected disability, but the 
presence of falls may indicate the continued presence of the 
dizzy spells reported in 1945.  He further noted that the 
falls were associated with hemiparesis and impaired judgment 
in the nursing home and could be associated with other 
pathology, but the original complaint cannot be excluded as a 
causative factor.  The falls had been the reason for nursing 
home placement and should be considered to be related, at 
least in part, to his service-connected disability.  



The examiner opined that the presence of low mood, 
irritability, and occasional verbal outbursts with episodes 
of agitation were suggestive of continued symptoms of panic 
disorder.  The comorbid dementia made the behavioral 
management of these episodes difficult outside a structured 
setting.  The examiner concluded that the service-connected 
anxiety disorder may act as a participant for these events 
adding a skilled level of care to his treatment.  

Criteria

Special monthly compensation is awarded to a veteran based on 
a wartime disability.  The rate of special monthly 
compensation awarded depends upon the severity of the 
disability.  The rating levels of special monthly 
compensation are established in 38 U.S.C.A. § 1114 (West 1991 
& Supp. 1998) and 38 C.F.R. § 3.350 (1998).  

Section 1114(1) of the statute provides, "if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet ... or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance," he is entitled to a special 
monthly compensation.  See Akles v. Derwinski, 1 Vet. App. 
118, 119 (1991); see also 38 C.F.R. § 3.350(b). 

The criteria for determining whether the veteran is so 
helpless to be in need of regular aid and attendance or is 
permanently bedridden is set forth in 38 C.F.R. § 3.352(a).  
That section provides: 

The following will be accorded 
consideration in determining the need for 
regular aid and attendance 
(§ 3.351(c)(3)) inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable, frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 



without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be a 
proper basis for the determination.  For 
the purpose of this paragraph "bedridden" 
will be that condition which, through its 
essential character, actually requires 
that the claimant remain in bed.  It is 
not required that all of the disabling 
conditions enumerated in this paragraph 
be found to exist before a favorable 
rating may be made. The particular 
personal function which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a 
whole.  It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need.

38 C.F.R. § 3.352(a).

The United States Court of Veterans Appeals (Court) has 
observed that the logical inference to be drawn from the 
foregoing language, although not explicitly stated, is that 
eligibility requires at least one of the enumerated factors 
be present, rather than all of the disabling conditions 
enumerated section 3.352(a).  Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), insofar 
as the claim that the service-connected anxiety disability 
has resulted in the need of regular aid and attendance to 
perform daily self-care.  The Board is also satisfied that 
the relevant facts have been sufficiently developed.  In this 
regard, the case was remanded on two occasions in 
November 1995 and July 1997, for a VA medical opinion 
regarding the veteran's ability to perform daily self-care 
with respect to his service-connected disability.  In light 
of the March 1998 VA medical report, the Board finds that 
there is no further duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).

Following a review of the record, the Board finds that the 
criteria for the need of aid and attendance have been met.  
The probative medical evidence establishes that the veteran 
has been placed in a nursing home due to his falls.  The 
medical opinion of the VA psychiatrist in March 1998 
establishes that the veteran's service-connected anxiety 
neurosis is a causative factor, at least in part, with 
respect to his falls.  The examiner further opined that "the 
service-connected anxiety disorder may act as a precipitant 
for [outbursts with episodes of agitation] requiring a 
skilled level of care for his treatment.  The annotation in 
the record from the VA medical facility shows that the 
veteran is unable to walk much further than his bed to the 
bathroom.  The March 1998 VA examiner also found that the 
veteran does not remember that he falls easily, which led to 
a safety risk.  The psychiatrist's report shows that he 
attributed the falls to other pathology as well as the 
symptom of dizziness associated with the service-connected 
disability.  

The statute directs that if the veteran, as the result of 
service-connected disability, is permanently bedridden or so 
helpless as to be in need of regular aid and attendance, he 
is entitled to a special monthly compensation.  38 U.S.C.A. 
§ 1114(1) (emphasis added).  The probative medical evidence 
of record supports a finding that the veteran requires care 
or assistance on a regular basis to protect him from hazards 
or dangers incident to his daily environment.  

Notwithstanding the evidence of record that shows that the 
veteran's need for aid and attendance is compounded by 
nonservice-connected pathology, the record establishes that 
he is in need of such additional skilled care as the result 
of his service-connected anxiety neurosis.  The probative 
medical evidence also shows that due to the veteran's 
difficulty ambulating, he is essentially bedridden.  
Accordingly, the evidence of record establishes that the 
veteran is permanently bedridden and indicates that the 
criteria for special monthly compensation by reason of being 
in need of the regular aid and attendance of another person 
have been met.  


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person is 
granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
